De Blanc, J.,
delivered the opinion, citing Code of Practice, Arts. 314 and 463, and Magee v. Dunbar, 10 La. 550, where it is said, the *193filing of an answer is a matter of right and does not depend upon the discretion of the court. When the issue tacitly joined by the default judgment is set aside by filing an answer, it is as if it had never existed. And also Lallande v. Terrill, 12 La. 9, and French v. Putnam, 14 La. 97. The case of Blessey v. N. O. Oil Factory, 13 La. Ann. 310, is distinguished from these by the feature that the answer was filed on the day the judgment by default was confirmed, and the presumption was that the court had done its duty, and that the answer had not been filed until after the default judgment had been made final, as the court would not have confirmed the default if an answer had been filed before it was moved to confirm it.

Judgment reversed.